Title: To James Madison from Charles R. Broom, [ca. 13 February 1816]
From: Broom, Charles R.
To: Madison, James


                    
                        [ca. 13 February 1816]
                    
                    The Memorial of Charles R. Broom late first lieutenant of Marines in the Service of the United States, most respectfully sheweth.
                    That your memorialist is now twenty years of age, and has served

throughout the war under the command of Com. Chauncey upon Lake Ontario.
                    That he was appointed acting Lieutenant of Marines by letter of that Commodore in 1812, and during the Same year entered into active service on board the General Pike, where he continued during the summer of 1813, under the immediate command of Major, then Captain Smith of the Marines.
                    That in the Spring following he was transferred to the command of the marines on board the Sylph Captain Elliott, where he was raised to the rank of first Lieutenant, and Served during the remainder of the war.
                    Engaged generally in the pursuit of a retiring Enemy, but few opportunities offered for distinguishing your memorialist, other than by unremitting diligence in the duties of his command. For his conduct in this respect, he appeals with confidence to his brother officers, and particularly to the letter of Com. Chauncey to the Secretary of the Navy favoring his appointment as 1st Lieut, and expressing in terms too flatering to be here repeated his entire approbation of your memorialist’s capacity and conduct.
                    It might be thought presumptuous in ordinary cases thus to challenge opinions, and to speak of past good conduct, but let it be remembered in excuse, that your memorialist having no support from powerful friends, has no other inheritance but his honor, and no hopes but what are founded on his individual merit.
                    In the ardour of youth, he entered into the Service full of hopes. He had confided to his country his all, a soldiers fortune, and expected nothing in return but his countrys approbation.
                    To be now dismissed from her service for an act of the impropriety of which he solemnly avers he was not sensible, and which is surely not always accompanied by dishonor, at once blasts his hopes cherished through a period of painful service and leaves him for the rest of his life a prey to the keenest anguish.
                    He does not attempt to arraign the conduct or motives of the court which pronounced sentence upon him. It might have been necessary for the good of the service to make an example of your memorialist, to put a stop to a prevailing practice, but it is surely unfortunate that a punishment for a new offence should intirely crush an unprotected youth of an hitherto unblemished character, and ambitious only of honorable distinction.
                    The only charge against him is that he read and made a minute in his letter book of parts of two letters which he saw in the office of Major Smith, commanding officer at the marine barracks where your memorialist was stationed.
                    The charge is true; of the motives only your Excellency remains to be informed, and if they Should not be justifiable, they will at least appear not to be criminal.
                    
                    Between Major Smith and your memorialist a strict intimacy began on the Lakes, and still subsisted at Brooklyn.
                    Major Smiths quarters were always open to him, and an unreserved and even unguarded intercourse was kept up with all that frankness which generally attends officers belonging to the same garrison, and which if taken advantage of would be often most mischievous in its effects—hence that etiquette which might be expected among officers of different ranks too often relaxes into familiarity.
                    Under this influence, the officers of the garrison almost universally read at their pleasure the letters on public service. This memorialist has an hundred times done so in the presence of the major, and without restraint.
                    Letters of this class are always interesting to the officers of the garrison, and when from head quarters usually relate to the regulation of the corps, to the pay clothing and provisions of the garrison—to deserters and a variety of other subjects which it is not deemed improper for the officers to be acquainted with. Hence it has become usual to mark on a letter to a commanding officer the word “private,” when it is intended only for his eye.
                    One day your memorialist being as usual in the office in the presence of the Clerk read an open letter lying on the table from Capt. Crabb at head quarters, relating to pay rolls or clothing &c, at the bottom of which was a postscript marked “private,” but relating to Mrs. Hall, the wife of a Major Hall of the Marines, and Sister of your Memt. Jealous of the honor of his sister, thrown by the absence of her husband under his protection, and indignant that her name Should be lightly used, he read it.
                    If it were dishonorable to read it, then his crime was that of prefering his sisters honor to his own. Exposed as the letter was, every officer in the garrison might have read, and Captn Stern magnanimously deposed on the trial, that he had read it without the assent of the major; and your Memoriali[s]t’s might have been the only eye shut upon the defamation of his sister. The Paragraph, however, was of no importance, and was as follows.
                    “You Say your old friend Mrs. H. is still carrying on the war, which I assure you I am sorry for, knowing how disagreeable it is to have the enmity of a woman.”
                    The clerk, who was present, spoke of the accounts of an absent officer, to whom your memorialist was much attached, as incorrect, and produced in support of his allegation a letter on public business. This was the other letter about which complaint was made. Your memorialist went to his room, and minuted down in his private letter book what related to his sister and to the accounts of the officer.
                    Nothing further passed until Major Smith, taking more latitude than your memorialist, went into his private room in his absence, and in a case

found this letter book, and accidentally discovered the minutes of the two letters. This the Major admitted before the court martial.
                    Publicity was given to the affair by the Major speaking of it in the garrison in terms in the opinion of your memorialist not justifiable. He then applied to the major to know if he would wave the privilege of rank, which being declined, the affair ended until your memorialists brother, against his advice demanded redress of the Major. Immediately after this unadvised step of the brother, and ten days after the discovery by the Major, your memorialist was arrested.
                    These are the facts, and there is nothing in the testimony before the Court contradictory except that of Sergeant Richards the clerk, who denies having Shewn the second letter: and this is to be received with great allowance, as the Sergeant is notoriously addicted to drink, and under the fear, and in the service of the prosecutor, and as it was opposed by the testimony on oath of your memorialist before the court martial upon his brother.
                    If this statement be true, or even if the fact be as charged is the offence so unpardonable that nothing short of a military death can expiate it? If your memorialist were lost to honor, why so jealous of that of his sister or absent friend? If through excess of feeling for these he overleaped the bounds of discretion can nothing save him from a punishment worse than death?
                    Will his past good conduct through the whole war, and at a period of life usually marked by indiscretion avail nothing?
                    Will not the intreaties of a father who has suffered more from the fate of his living son, than of that son who fell covered with wounds on the deck of the Chesapeake obtain no remission?
                    Can nothing wipe away the stain which the sentence inflicts on the honor of a family which has sacrificed so much to its country, or save a youth fired with honorable ambition from being cut down the moment his head has appeared among men?
                    Your memorialist most ardently hopes that the mitigating power of your excellency will be extended to him, and that he may be restored to his former Station.
                    
                        CR Broom
                    
                